In the third assigned error, defendant contends that the court improperly amended the indictments from aggravated robbery to robbery. Defendant contends that robbery is not a lesser included offense of aggravated robbery; therefore, the court violated Crim.R. 7(D) since the amendment changed the "name or identity of the crime charged." This contention has merit.
As stated before, a trial court may amend the indictment at any time provided the amendment does not change the name or identity of the crime charged. Crim.R. 7(D). At the close of the state's case, the trial judge amended the indictment from aggravated robbery under R.C. 2911.01(A)(1) to robbery under R.C. 2911.02 by deleting the deadly weapon or dangerous ordnance language. The law in Ohio is clear that the crime of robbery under R.C. 2911.02 is not a lesser included offense of the crime of aggravated robbery under R.C. 2911.01(A)(1). State v.Merriweather (1980), 64 Ohio St.2d 57, 18 O.O.3d 259,413 N.E.2d 790, syllabus; State v. Porter (Mar. 28, 1988), Cuyahoga App. No. 53552, unreported. By convicting defendant of robbery, the court made a substantive change in the indictment to defendant's prejudice. See State v. Washington (1978), 56 Ohio App.2d 129,140-141, 10 O.O.3d 150, 156-157, 381 N.E.2d 1142, 1148-1149;State v. Morris (1982), 8 Ohio App.3d 12, 15-16, 8 OBR 13, 16-18, 455 N.E.2d 1352, 1356-1357. It follows that the third assigned error should be sustained and the convictions for robbery vacated.
Judgment should be vacated.